COXE, District Judge.
The order made by the referee is one entirely within the scope of his authority pursuant to the provisions of the bankruptcy act and rule xx. of this court. Even though a motion to vacate or modify the referee’s order were properly noticed before me I would not dictate to the referee as to matters so peculiarly within his province. The administration of the law will be fraught with endless vexations if the judge assumes to meddle with the referees as to matters within their discretion. The affidavit of Mr. Smith, one of the attorneys for the bankrupt, dated June 5, 1899, may induce the referee to modify the objection numbered 1 in Ms order of June 1st. In any view such applications should first be presented to the referee. The matter is referred to the referee to take such action thereon as he may deem advisable.